

NOMINATION AND STANDSTILL AGREEMENT
This NOMINATION AND STANDSTILL AGREEMENT dated March 19, 2015 (this “Agreement”)
is by and among the persons listed on Schedule A (collectively, the “Engine
Capital Group” and each individually a “member” of the Engine Capital Group) and
StarTek, Inc. (the “Company”).
WHEREAS, the Nominating and Governance Committee (the “Committee”) and the
Company’s Board of Directors (the “Board”) have considered the qualifications of
Arnaud Ajdler as a potential nominee to the Company’s Board of Directors and
conducted such review as they have deemed appropriate, including reviewing
materials provided by Mr. Ajdler; and
WHEREAS, the Committee has recommended that the Company, among other things,
include Mr. Ajdler in its slate of nominees for election to the Board at the
next annual meeting of stockholders and the Board has determined that it is in
the best interests of the Company to do so on the terms set forth in this
Agreement.
NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
1.    2015 Annual Meeting of Stockholders.
(a)    Nomination of Mr. Ajdler. Having had discussions with the Engine Capital
Group regarding the nominees to be nominated for election to the Board at the
Company’s 2015 annual meeting of stockholders (the “2015 Meeting”), the
Committee has recommended that the Board nominate Mr. Ajdler for election as a
director of the Company at the 2015 Meeting on the terms set out in this
Agreement. Concurrent with the execution and delivery of this Agreement, the
Board has determined and agreed to increase the size of the Board by one
director effective at the 2015 Meeting and nominate Mr. Ajdler for election as a
director of the Company to fill such vacancy at the 2015 Meeting, and to
prepare, file with the Securities and Exchange Commission (“SEC”) and
disseminate to the Company’s stockholders proxy soliciting materials describing
the terms of this Agreement. The Company shall use the same solicitation efforts
on behalf of Mr. Ajdler as for all other nominees. If Mr. Ajdler is elected by
the Company’s stockholders to serve as a director on the Board at the 2015
Meeting, Mr. Ajdler shall serve until the annual meeting of stockholders of the
Company in 2016, or until his earlier death, resignation, disqualification or
removal, provided that Mr. Ajdler agrees that if at any point the Engine Capital
Group does not own at least 3.0% of the common stock of the Company (other than
as a result of dilutive issuances by the Company), he will promptly resign from
the Board and all other terms of this Agreement shall remain in effect in
accordance with their terms.
(b)    Other Agenda Items. Each member of the Engine Capital Group shall cause,
in the case of all shares owned of record, and shall instruct the record owner,
in the case of all shares of common stock of the Company, par value $.01 per
share (the “Common Stock”) beneficially owned but not owned of record, directly
or indirectly, but it or any Affiliate of such member of the Engine Capital
Group, as of the record date for the 2015 Meeting, to be present for quorum
purposes and to be voted, at the 2015 Meeting or at any adjournments or
postponements thereof, in accordance with the Board’s recommendations for each
of the proposals described in the Company’s proxy statement relating to the 2015
Meeting, which will include (i) the election of each director currently serving
on the Board and Mr. Ajdler to the Board, (ii) the ratification of EKS&H LLLP as
the Company’s independent registered public accounting firm for the year ending
December 31, 2015, and (iii) the advisory vote on the Company’s executive
compensation. For purposes of this Agreement, the term “Affiliate” shall have
the meaning set



--------------------------------------------------------------------------------



forth in Section 12b-2 promulgated by the SEC under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”); and the terms “person” or “persons”
shall mean any individual, corporation (including not-for-profit), general or
limited partnership, limited liability or unlimited liability company, joint
venture, estate, trust, association, organization or other entity of any kind or
nature.
(c)    Covenants Regarding Service on Board. Mr. Ajdler agrees to provide a
signed agreement pursuant to which he (i) provides information required for the
Company to comply with its disclosure requirements for nominating Mr. Ajdler in
the Company’s proxy statement for the 2015 Meeting, (ii) consents to serve as a
director of the Company, if elected, and to be included in the Company’s proxy
statement and proxy card and (iii) agrees to be bound by all policies, codes and
guidelines (including the Company’s insider trading policy) applicable to
directors.
2.    Engine Capital Standstill.
Until the later of (i) twenty (20) days prior to the nomination deadline in
connection with the nomination of directors at the annual meeting immediately
following the 2015 Meeting and (ii) the date Mr. Ajdler ceases to serve as a
director on the Board (the “Standstill Period”), no member of the Engine Capital
Group nor any Affiliate thereof shall, directly or indirectly, in any manner:
(a)    engage in any solicitation of proxies or written consents or become a
“participant” in a “solicitation” (as such terms are defined in Regulation 14A
under the Exchange Act or the rules or regulations thereunder) of proxies or
written consents (including, without limitation, any solicitation of written
consents to call a special meeting of stockholders), in each case, with respect
to securities of the Company;
(b)    conduct, or knowingly encourage, participate or engage in any other type
of referendum (binding or non-binding) with respect to the Company, including
without limitation relating to the removal or the election of directors;
(c)    act, alone or in concert with others, to seek to control or influence the
management, Board, policies or strategy of the Company or any of its
subsidiaries;
(d)     knowingly seek to advise, encourage, support or influence any person
with respect to the voting or disposition of any securities of the Company at
any annual or special meeting of stockholders;
(e)     (y) call or seek to call any meeting of stockholders, including by
written consent, or provide to any third party a proxy, consent or requisition
to call any meeting of stockholders or (z) seek to have the stockholders
authorize or take corporate action by written consent without a meeting, solicit
any consents from stockholders or grant any consent or proxy for a consent to
any third party seeking to have stockholders authorize or take corporate action
by written consent without a meeting;
(f)    initiate, propose or otherwise knowingly “solicit” stockholders of the
Company for the approval of any stockholder proposal;
(g)    form or join in a partnership, limited partnership, syndicate or other
group, including without limitation a “group” (other than in each case, solely
with the members of the Engine Capital Group and their Affiliates, Associates
(as defined under Section 12b-2 of the Exchange Act), or immediate family
members) as defined under Section 13(d) of the Exchange Act or Rule 13d-5(b)
promulgated pursuant to the Exchange Act with respect to any securities of the
Company or otherwise support or participate in any effort by a third party with
respect to the matters set forth in this Section 2;



--------------------------------------------------------------------------------



(h)    deposit any securities of the Company in a voting trust or subject any
securities of the Company to any arrangement or agreement with respect to the
voting of the securities of the Company;
(i)    without the prior approval of the Board contained in a written resolution
of the Board, (x) either directly or indirectly for itself or its Affiliates, or
in conjunction with any other person or entity in which it is or proposes to be
either a principal, partner or financing source or is acting or proposes to act
as broker or agent for compensation, effect or seek, offer or propose (whether
publicly or otherwise) to effect, or cause or participate in, or (y) in any way
knowingly support, assist or facilitate any other person to effect or seek,
offer or propose to effect, or cause or participate in, any (i) tender offer or
exchange offer, merger, acquisition or other business combination involving the
Company or any of its subsidiaries or affiliates; (ii) any form of business
combination or acquisition or other transaction relating to a material amount of
assets or securities of the Company or any of its subsidiaries or affiliates or
(iii) any form of restructuring, recapitalization or similar transaction with
respect to the Company or any of its subsidiaries or affiliates;
(j)    vote for any nominee or nominees for election to the Board, other than
those nominated or supported by the Board; and
(k)    except as specifically provided in this Agreement, seek, alone or in
concert with others, to (w) place a representative or other affiliate or nominee
on the Board, (x) seek the removal of any member of the Board or (y) change the
size or composition of the Board.
For the avoidance of doubt, any actions of Mr. Ajdler taken in his capacity as a
member of the Board of Directors shall not be deemed to violate the foregoing.
3.    Mutual Release and Non-Disparagement.
(a)    Engine Capital Release. The Engine Capital Group hereby agrees, for the
benefit of the Company and each officer, director, agent, Affiliate, employee,
partner, representative, attorney, heir, assign, executor, administrator,
predecessor and successor, past and present, of the Company (the Company and
each such person being a “Company Released Person”) that they hereby acknowledge
full and complete satisfaction of, and covenant not to sue, and forever fully
release and discharge each Company Released Person of, and hold each Company
Released Person harmless from, any and all rights, claims, warranties, demands,
debts, obligations, liabilities, costs, attorneys’ fees, expenses, suits, losses
and causes of action of any nature whatsoever, in law or in equity, whether
known or unknown, suspected or unsuspected (“Claims”) arising in respect of or
in connection with, the nomination and election of directors at the 2015
Meeting, occurring any time or period of time prior to the date of the execution
of this Agreement, except with respect to any Claims arising under this
Agreement.
(b)    Company Release. The Company hereby agrees, for the benefit of the Engine
Capital Group, and each controlling person, officer, director, stockholder,
agent, Affiliate, employee, partner, representative, attorney, heir, assign,
executor, administrator, predecessor and successor, past and present, thereof,
as well as Mr. Ajdler (the Engine Capital Group and each such person being an
“Engine Capital Released Person”) that it hereby acknowledges full and complete
satisfaction of, and covenants not to sue, and forever fully releases and
discharges each Engine Capital Released Person of, and holds each Engine Capital
Released Person harmless from, any and all Claims arising in respect of or in
connection with, the nomination and election of directors at the 2015 Meeting,
occurring any time or period of time prior to the date of the execution of this
Agreement, except with respect to any Claims arising under this Agreement.



--------------------------------------------------------------------------------



(c)    Engine Capital Non-Disparagement. During the Standstill Period, no member
of the Engine Capital Group will intentionally make, or cause to be made, any
statement or announcement that relates to and constitutes an ad hominem attack
on, or relates to and otherwise disparages, the Company, its officers or its
directors or any person who has served as an officer or director of the Company
on or following the date of this Agreement: (i) in any document or report filed
with or furnished to the SEC or any other governmental agency, (ii) in any press
release or other publicly available format, or (iii) to any journalist or member
of the media (including without limitation, in a television, radio, newspaper or
magazine interview).
(d)    Company Non-Disparagement. During the Standstill Period, the Company will
not intentionally make, and will instruct those individuals serving as officers
and directors of the Company as of the date hereof not to intentionally make, or
cause to be made, any statement or announcement that relates to and constitutes
an ad hominem attack on, or relates to and otherwise disparages, any member of
the Engine Capital Group: (i) in any document or report filed with or furnished
to the SEC or any other governmental agency, (ii) in any press release or other
publicly available format, or (iii) to any journalist or member of the media
(including without limitation, in a television, radio, newspaper or magazine
interview).
4.    Other Agreements.
(a)    Schedule 13D and Form 8-K. Promptly following the execution and delivery
of this Agreement, (i) the Engine Capital Group shall file an amendment to its
Schedule 13D with the SEC describing the terms of this Agreement; provided,
however, that the Company shall first be given the opportunity to review and
provide reasonable comments on such draft Schedule 13D/A prior to such filing,
and (ii) the Company shall file a Form 8-K with the SEC describing the terms of
this Agreement, provided, however, that the Engine Capital Group shall first be
given the opportunity to review and provide reasonable comments on such draft
Form 8-K.
(b)    Specific Performance. Each of the members of the Engine Capital Group, on
the one hand, and the Company, on the other hand, acknowledges and agrees that
irreparable injury to the other party hereto may occur in the event any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached and that such injury would not be
adequately compensable in damages. It is accordingly agreed that the members of
the Engine Capital Group or any of them, on the one hand, and the Company, on
the other hand (the “Moving Party”), shall each be entitled to specific
enforcement of, and injunctive relief to prevent any violation of, the terms
hereof, and the other party hereto will not take action, directly or indirectly,
in opposition to the Moving Party seeking such relief on the grounds that any
other remedy or relief is available at law or in equity.
(c)    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the parties agree to use their best efforts to agree upon and
substitute a valid and enforceable term, provision, covenant or restriction for
any of such that is held invalid, void or enforceable by a court of competent
jurisdiction.
(d)    Notices. Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one (1) business day
after deposit with a nationally recognized



--------------------------------------------------------------------------------



overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:
If the Company:
Startek, Inc.
8200 E. Maplewood Avenue, Suite 100
Greenwood Village, CO 80111
Denver, CO 80206
Attention: CEO
Facsimile: (303) 388-9970
with a copy to:
Faegre Baker Daniels LLP
2200 Wells Fargo Center
90 South Seventh Street
Minneapolis, Minnesota 55402
Attention: Amy C. Seidel
Facsimile: (612) 766-1600
If to the Engine Capital Group:
Engine Capital, L.P.
1370 Broadway, 5th Floor
New York, New York 10018
Attention: Arnaud Ajdler
Facsimile: (646) 380-1220


With a copy to:
Olshan Frome Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022
Attention: Steve Wolosky
Facsimile: (212) 451-2222
(e)    Applicable Law. This Agreement is governed by and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
to be performed therein, without regard to the conflict of laws principles. Each
party submits to exclusive jurisdiction and venue of federal or state courts in
Delaware and agrees not to institute litigation in any other forums in respect
of the interpretation or enforcement of this Agreement (except for proceedings
to obtain enforcement of an order of a Delaware federal or state court).
(f)    Counterparts. This Agreement and any amendments hereto may be executed
and delivered in one or more counterparts, and by the different parties hereto
in separate counterparts, each of which when executed shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement.



--------------------------------------------------------------------------------



(g)    Entire Agreement; Amendment and Waiver; Successors and Assigns. This
Agreement contains the entire understanding of the parties hereto with respect
to its subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the parties other
than those expressly set forth herein. This Agreement may be amended only by a
written instrument duly executed by the parties hereto or their respective
successors or assigns. No failure on the part of any party to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law. The
terms and conditions of this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the parties hereto and their respective
successors, heirs, executors, legal representatives, and permitted assigns. No
party shall assign this Agreement or any rights or obligations hereunder without
the prior written consent the other party.
(h)    No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and is not enforceable by any other persons.
(i)    Fees and Expenses. Except as expressly set forth below, neither the
Company, on the one hand, nor the Engine Capital Group, on the other hand, will
be responsible for any fees or expenses of the other in connection with this
Agreement or the 2015 Meeting. The Company shall compensate Mr. Ajdler and
reimburse his reasonable travel expenses on the same basis as other independent
directors of the Company. The Company shall reimburse the Engine Capital Group
for the reasonable fees and expenses incurred in connection with the nomination
of Mr. Ajdler, up to a maximum of $5,000.
(j)    Interpretation and Construction. Each of the parties hereto acknowledges
that it has been represented by counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement, and that it has
executed the same with the advice of said independent counsel. Each party and
its counsel cooperated and participated in the drafting and preparation of this
Agreement and the documents referred to herein, and any and all drafts relating
thereto exchanged among the parties shall be deemed the work product of all of
the parties and may not be construed against any party by reason of its drafting
or preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.
The section headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
[Signature Pages to Follow]







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has executed this Nomination and
Standstill Agreement, or caused the same to be executed by its duly authorized
representative as of the date first above written.
THE COMPANY:


Startek, Inc.


/s/ Ed Zschau    
Name: Ed Zschau
Title: Chairman of the Board




THE ENGINE CAPITAL GROUP:


Engine Capital, L.P.


By:    Engine Investments, LLC,
General Partner


By: /s/ Arnaud Ajdler    
Name: Arnaud Ajdler
Title: Managing Member


Engine Jet Capital, L.P.


By:    Engine Investments, LLC,
General Partner


By: /s/ Arnaud Ajdler    
Name: Arnaud Ajdler
Title: Managing Member


P Engine Ltd.


By:    Engine Capital Management, LLC,
Investment Manager


By: /s/ Arnaud Ajdler    
Name: Arnaud Ajdler
Title: Managing Member


Engine Capital Management, LLC


By: /s/ Arnaud Ajdler    
Name: Arnaud Ajdler
Title: Managing Member





--------------------------------------------------------------------------------



[SIGNATURE PAGE TO NOMINATION AND STANDSTILL AGREEMENT]




Engine Investments, LLC


By: /s/ Arnaud Ajdler    
Name: Arnaud Ajdler
Title: Managing Member




/s/ Arnaud Ajdler    
ARNAUD AJDLER





--------------------------------------------------------------------------------




Schedule A


Engine Capital, L.P.
Engine Jet Capital, L.P.
P Engine Ltd.
Engine Investments, LLC
Engine Capital Management, LLC
Arnaud Ajdler





